Citation Nr: 1206584	
Decision Date: 02/22/12    Archive Date: 03/01/12

DOCKET NO.  07-25 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to a disability rating in excess of 20 percent for right knee instability with strain prior to July 26, 2007.

2. Entitlement to a disability rating in excess of 10 percent for right knee instability with strain after July 26, 2007.

3. Entitlement to a disability rating in excess of 10 percent for degenerative joint disease of the right knee.

4. Entitlement to service connection for a left knee disorder, to include as secondary to service-connected right knee disabilities.

5. Entitlement to service connection for a left hip disorder, to include as secondary to service-connected right knee disabilities.




REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Donna D. Ebaugh


INTRODUCTION

The Veteran served on active duty from March 1976 to March 1979.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran testified before the undersigned Acting Veterans Law Judge in December 2009. A transcript of the hearing is of record.

Although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable.  In fact, he testified before the Board that he works part-time.  Transcript [T.] page 13.  The Board acknowledges that he reported that he works a few hours at a time because he has severe joint pain.  Importantly, however, he has not alleged that he is unemployable due to his disabilities.  Further, he reported to the July 2010 VA examiner that he works part-time and that his knee and hip conditions did not affect his ability to do his job.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

The appeal was previously Remanded by the Board in June 2010 and is not yet ready for further disposition.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At the outset, the Board observes that the AMC complied with the June 2010 Remand to invite the Veteran another opportunity to identify and/or submit treatment records related to his claims, since 2005.  The Veteran did not respond to the AMC's request for authorization and consent regarding any private records.  However, during the course of his July 2010 VA examination, 

the Veteran reported that he receives regular treatment for his knee and hip problem through the Atlanta VA medical center (VAMC) and associated clinics.  The VA examiner also noted that the Veteran has been prescribed knee braces by the VA.  To date, no VA outpatient treatment records have been associated with the file.   The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).   As these records may have a direct bearing on the Veteran's disability ratings, they must be obtained before further disposition.    

Next, regarding both of the Veteran's service connection claims, in its June 2010 Remand, the Board directed the VA examiner to discuss the private medical opinions of record which indicated that that the Veteran's right knee may have caused his left knee and left hip pain, as well as that his left knee and left hip pain may be from his chronic right knee pain.  The VA examiner was also asked to discuss the March 2006 VA examiner's conclusion that an opinion could not be rendered on the issue of whether the Veteran's disorders were related to his service-connected right knee disabilities because it was determined the X-ray findings did not correlate with the physical examination and, as such, malingering was suspected.  Notably, the July 2010 VA examiner did not discuss the private opinions in either his July 2010 report or his November 2011 addendum opinion.  Further, although the VA examiner noted the March 2006 VA examiner's conclusion in the recitation of the medical history, he did not discuss the implications of the March 2006 VA examiner's opinion.  Further clarification is needed.  

Moreover, regarding the left hip, the Board recognizes that X-rays and a bone scan in connection with the July 2010 VA examination revealed a normal left hip.  A claim does not fail merely because it resolves while on appeal.  The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  Therefore, on Remand, the VA examiner should clarify whether the evidence reveals that there has ever been a left hip disorder during the pendency of the claim, even if it has resolved.  And, if so, the examiner should opine as to whether any a left hip disorder was caused or aggravated by the service-connected right knee disability. 

Regarding the Veteran's claim of a left knee disorder, further clarification regarding the June 2010 VA examiner's opinion is required.  The VA examiner opined that the Veteran's left knee disability was less likely as not caused or aggravated by his right knee disability.  The VA examiner's rationale was not specific.  The opinion comes at the end of a paragraph that discussed the Veteran's difficulty walking and pain in the knees.  The VA examiner noted that left knee X-rays indicated early degenerative changes but did not explain a basis for concluding that this disability was not caused or aggravated by the service-connected right knee disability.  Therefore, on Remand, the examiner should clarify the basis of his opinion. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA outpatient treatment records related to the Veteran's knees and hips from the VA medical center in Atlanta, Georgia and its associated clinics since 2005.  Any negative response should be noted.  

2.  Seek clarification from the July 2010 VA examiner as follows.  If the July 2010 VA examiner is not available, afford the Veteran a new VA examination.  The examiner should review the Veteran's VA claims folder and provide an opinion, with supporting rationale, as to whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's right knee disability caused or aggravated: (a) a left knee disorder; and/or (b) left hip disorder.  If it is determined that aggravation beyond the natural progress of disorders exists, the examiner should be asked to identify the baseline level of severity of the symptoms prior to aggravation and the level of severity of symptoms due to service connected aggravation.

In rendering an opinion, the examiner is directed to discuss and address the conflicting medical evidence of record, including the opinions provided by the Veteran's private physician suggesting a causal connection between his claimed disorders and his service-connected right knee disability, as well as the March 2006 examiner's determination that the disparity between X-ray findings and physical examination suggested malingering.

All opinions are to be accompanied by a clear rationale consistent with the evidence of record.  The examiner should specifically indicate any relationship regarding causation and/or aggravation of the left knee degenerative changes, as well as any left hip disorder, and the service-connected right knee disability.

Regarding the left hip, if no current disability is found, the examiner should address whether there has ever been a left hip disorder during the pendency of the claim and if so, whether it was caused or aggravated by the right knee disability. 

If the requested opinions cannot be made without resorting to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.  The report prepared must be typed.

3.  Upon completion of the above, readjudicate the issues on appeal, with consideration of all evidence obtained since the issuance of the statement of the case in supplemental statement of the case in December 2011.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


